DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 states “wherein the bag holder further comprises a bag roller configured to rotatably supporting the plurality of garbage bags”. It appears the claim should state “wherein the bag holder further comprises a bag roller configured to rotatably support the plurality of garbage bags”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammond (US 8,807,379).
Regarding claim 1, Hammond teaches a garbage bag storage and dispensing system (figure 6, reference 10: For purposes of the rejection, the embodiment shown in figures 6-8 will be used. Any reference to figures outside of this embodiment are to show features which are common among all embodiments but only explicitly referenced by a different embodiment) comprising: a garbage can (figure 6, reference 15) defining a garbage bag opening (figure 6, near reference 12) for receiving a garbage bag (figure 1, reference 20), an upper portion (figure 6, near reference 12), and a lower portion (figure 6, near reference 25), wherein the upper portion comprises a garbage can lip (figure 1 and 2, reference 19), and wherein the lower portion comprises a false bottom (figures 6-8, reference 31/50) that defines a slit therethrough (figure 7 and 8, reference 56/29) and a bag holder slot (figure 1 and 8, reference 27), with the slit connecting the garbage bag opening and the bag holder slot (figure 8); a bag holder (figure 8, reference 25) movably received within the bag holder slot (figure 6 and 8); and a plurality of garbage bags (figure 8, reference 20) operably coupled to one another (figure 8, reference 20 and column 2, lines 44-47: since the garbage bags are all placed in the box, they would be coupled together), mounted in the bag holder, and configured to be sequentially slid through the slit (figure 8, reference 20 and column 2, lines 58-63).
Regarding claim 2, Hammond teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hammond teaches the bag holder is slidably received within the bag holder slot (figure 1, reference 25).
Regarding claim 5, Hammond teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hammond teaches wherein a first garbage bag of the plurality of garbage bags is positioned over the garbage can lip within the garbage bag opening (figure 2, reference 19 and column 2, lines 30-32).
Regarding claim 8, Hammond teaches a garbage bag storage and dispensing system (figure 6, reference 10: For purposes of the rejection, the embodiment shown in figures 6-8 will be used. Any reference to figures outside of this embodiment are to show features which are common among all embodiments but only explicitly referenced by a different embodiment) comprising: a garbage can (figure 6, reference 15) defining a garbage bag opening (figure 6, near reference 12) for receiving a garbage bag (figure 1, reference 20), an upper portion (figure 6, near reference 12), and a lower portion (figure 6, near reference 25), wherein the upper portion comprises a garbage can lip (figure 1 and 2, reference 19), and wherein the lower portion comprises a false bottom (figures 6-8, reference 31/50) that defines a slit therethrough (figure 7 and 8, reference 56/29) and a bag holder slot (figure 1 and 8, reference 27), with the slit connecting the garbage bag opening and the bag holder slot (figure 8); and a bag holder (figure 8, reference 25) movably received within the bag holder slot (figure 6 and 8); and configured to have a plurality of garbage bags mounted therein (figure 8, reference 20: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Hammond is capable of performing the recited function).
Regarding claim 9, Hammond teaches all of the claim limitations of claim 8, as shown above. Furthermore, Hammond teaches the bag holder is slidably received within the bag holder slot (figure 1, reference 25).
Regarding claim 10, Hammond teaches all of the claim limitations of claim 8, as shown above. Furthermore, Hammond teaches wherein the bag holder further comprises a bag roller (figure 8, reference 23) configured to rotatably support the plurality of garbage bags (figure 8, reference 20: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Hammond is capable of performing the recited function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (US 8,807,379), as applied to claim 1 and 5 above, and further in view of Lang et al. (US 4,364,490).
Regarding claim 3, Hammond teaches all of the claim limitations of claim 1, as shown above. Furthermore, Hammond teaches the bag holder further comprises a bag roller (figure 1 and 8, reference 23).
Hammond does not explicitly teach the bag roller rotatably supporting the plurality of garbage bags. However, Lang does teach the bag roller (figure 2, reference 19) rotatably supporting the plurality of garbage bags (figure 2, reference 51: since the bags are in a roll, the bag roller just needs to hold the roll of bags in place, thus rotatably supporting the bags).
It would have been obvious to one of ordinary skill in the art the time of filing to modify the garbage bag storage system of Hammond to include rotatably supporting the plurality of garbage bags, as disclosed by Lang, because including the rotatable support allows for storing rolls of bags, as explained by Lang (column 3, lines 50-56).
Regarding claim 4, Hammond teaches all of the claim limitations of claim 1, as shown above. 
Hammond does not explicitly teach adjacent garbage bags of the plurality of garbage bags comprise perforations therebetween for separating the adjacent bags. However, Lang does teach adjacent garbage bags of the plurality of garbage bags comprise perforations therebetween for separating the adjacent bags (figure 2, reference 51 and column 3, lines 50-56).
It would have been obvious to one of ordinary skill in the art the time of filing to modify the garbage bag storage system of Hammond to include adjacent garbage bags of the plurality of garbage bags comprise perforations therebetween for separating the adjacent bags, as disclosed by Lang, because including perforations allows for removing a full bag while retrieving the next empty bag in one step, as explained by Lang (column 3, lines 50-56).
Regarding claim 6, Hammond teaches all of the claim limitations of claim 5, as shown above. 
Hammond does not explicitly teach whereby movement of the first garbage bag upwards out of the garbage bag opening results in a second garbage bag of the plurality of garbage bags being pulled through the slit and into the garbage bag opening. However, Lang does teach whereby movement of the first garbage bag upwards out of the garbage bag opening results in a second garbage bag of the plurality of garbage bags being pulled through the slit and into the garbage bag opening (figure 2, reference 51 and column 3, lines 50-56).
It would have been obvious to one of ordinary skill in the art the time of filing to modify the garbage bag storage system of Hammond to include whereby movement of the first garbage bag upwards out of the garbage bag opening results in a second garbage bag of the plurality of garbage bags being pulled through the slit and into the garbage bag opening, as disclosed by Lang, because including connected bags allows for removing a full bag while retrieving the next empty bag in one step, as explained by Lang (column 3, lines 50-56).
Regarding claim 7, Hammond, in view of Lang, teach all of the claim limitations of claim 6, as shown above. Furthermore, Lang teaches the first garbage bag and the second garbage bag are detachably connected via perforations (column 3, lines 50-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salas et al. (US 20150321841) discloses a garbage bag storage and dispensing system including a garbage can, slit, bag holder and bags.
Koch (US 20060169697) discloses a garbage bag storage and dispensing system including a garbage can, slit, false bottom and bags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735